DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 18 January 2022, regarding the Cambridge Enterprise Limited application.

Claims 1-3, 5-7, 10-13, 15, 17-19 and 23 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-3, 5-7, 10-13, 15, 17-19 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: Amended claims 1 and 13, now recite organic semiconductor material comprising an organic semiconductor and an organic compound including one or more electronegative groups having a ranking on the Pauling scale of higher than 2, which was not found to be taught or suggested by any prior art reference.  Independent claim 17 now recites a method including detecting a target species and/or measuring concentration of a target species in an aqueous media with a sensor device comprises an active semiconductor comprising an organic semiconductor material, which was not found to be taught or suggested by any prior art reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
23 March 2022